DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,252,603 in view of Wang et al (US 2017/0126363). 
For claims 1 and 14, ‘603 discloses all the claimed limitations in claims 1, 8, and 14, except for “wherein the codewords comprise respective cyclic redundancy checks (CRCs)” and “indicating failed MPDUs of the AMPDU according to the respective CRCs”; however, Wang discloses “wherein the codewords comprise respective cyclic redundancy checks (CRCs)” (paragraphs 4-5, 76-79, 99-102, 132-140, 233-254, Table 4 AMPDU transmission with codewords and CRC) and “indicating failed MPDUs of the AMPDU according to the respective CRCs” (paragraphs 4-5, 76-79, 99-102, 132-140, 233-254, Table 4 CRC identifies failed MPDUs).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘603 to use the CRCs for codewords taught by Wang.  The rationale to combine would be to use a known technique in a similar device, to use a known technique in a known device, to use a common error correction method increasing compatibility, to allow for troubleshooting and error correction, and design choice.
For claim 2, Wang discloses the set of codewords is used for performing chase combining in a packet comprising a MAC header with a CRC encoded independently from the codewords (paragraphs 4-5, 76-79, 99-102, 132-140, 233-254, Table 4 CRC encoded independently from the codewords). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘603 to use the CRCs encoded independently from the codewords taught by Wang.  The rationale to combine would be to use a known technique in a similar device, to use a known technique in a known device, to use a common error correction method increasing compatibility, to allow for troubleshooting and error correction, and design choice.
For claim 3, ‘603 discloses all the claimed limitations in claim 2.
For claim 4, ‘603 discloses all the claimed limitations in claims 3 and 4.
For claim 5, ‘603 discloses all the claimed limitations in claim 5.
For claim 6, ‘603 discloses all the claimed limitations in claim 6.
For claim 7, ‘603 discloses all the claimed limitations in claim 7.
For claim 8, ‘603 discloses all the claimed limitations in claims 1, 8, and 14, except for “cyclic redundancy checks (CRCs) associated with the codewords; identifying codewords according to the CRCs”; however, Wang discloses “wherein the codewords comprise respective cyclic redundancy checks (CRCs)” (paragraphs 4-5, 76-79, 99-102, 132-140, 233-254, Table 4 AMPDU transmission with codewords and CRC) and “receiving an acknowledgement indicating failed MPDUs of the AMPDU according to the respective CRCs” (paragraphs 4-5, 76-79, 99-102, 132-140, 233-254, Table 4 CRC identifies failed MPDUs).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘603 to use the CRCs for codewords taught by Wang.  The rationale to combine would be to use a known technique in a similar device, to use a known technique in a known device, to use a common error correction method increasing compatibility, to allow for troubleshooting and error correction, and design choice.
For claim 9, ‘603 discloses all the claimed limitations in claims 2 and 9, except for, a CRC encoded independently; however, Wang discloses the set of codewords is used for performing chase combining in a packet comprising a MAC header with a CRC encoded independently from the codewords (paragraphs 4-5, 76-79, 99-102, 132-140, 233-254, Table 4 CRC encoded independently from the codewords). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘603 to use the CRCs encoded independently from the codewords taught by Wang.  The rationale to combine would be to use a known technique in a similar device, to use a known technique in a known device, to use a common error correction method increasing compatibility, to allow for troubleshooting and error correction, and design choice.
For claim 10, ‘603 discloses all the claimed limitations in claim 10.
For claim 11, ‘603 discloses all the claimed limitations in claim 11.
For claim 12, ‘603 discloses all the claimed limitations in claim 12.
For claim 13, ‘603 discloses all the claimed limitations in claim 13.
For claim 15, ‘603 discloses all the claimed limitations in claims 2, 9, and 15, except for, a CRC encoded independently; however, Wang discloses the set of codewords is used for performing chase combining in a packet comprising a MAC header with a CRC encoded independently from the codewords (paragraphs 4-5, 76-79, 99-102, 132-140, 233-254, Table 4 CRC encoded independently from the codewords). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘603 to use the CRCs encoded independently from the codewords taught by Wang.  The rationale to combine would be to use a known technique in a similar device, to use a known technique in a known device, to use a common error correction method increasing compatibility, to allow for troubleshooting and error correction, and design choice.
For claim 16, ‘603 discloses all the claimed limitations in claims 3 and 16.
For claim 17, ‘603 discloses all the claimed limitations in claims 4 and 17.
For claim 18, ‘603 discloses all the claimed limitations in claim 18.
For claim 19, ‘603 discloses all the claimed limitations in claim 19.
For claim 20, ‘603 discloses all the claimed limitations in claim 20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2017/0126363).
For claims 1 and 14, Wang discloses transmitting a wireless packet comprising an aggregated MAC Protocol Data Unit (AMPDU) comprising a plurality of MAC Protocol Data Units (MPDUs) and codewords associated with the MPDUs (paragraphs 4-5, 76-79, 99-102, 132-140, 233-254, Table 4 AMPDU transmission with codewords), wherein the codewords comprise respective cyclic redundancy checks (CRCs) (paragraphs 76-79, 99-102, 132-140, 233-254 Table 4 using the CRC to verify whether the transmission has been correctly received); receiving an acknowledgement indicating failed MPDUs of the AMPDU according to the respective CRCs, wherein log-likelihood ratios (LLRs) for codewords associated with the failed MPDUs are stored (paragraphs 4-5, 76-79, 99-102, 132-140, 233-254, Table 4 receiver stores codewords of the transmission which are used as log Likelihood ratio improvements and signals that part of the transmission was unsuccessful); and responsive to the acknowledgement, transmitting a set of codewords for performing chase combining to resolve the MPDUs of the AMPDU, wherein the set of codewords are chase combined with the codewords associated with the MPDUs using the stored LLRs to generate combined codewords, the combined codewords are decoded to generate decoded codewords, and the MPDUs of the AMPDU are resolved by using the decoded codewords (paragraphs 4-5, 76-79, 99-102, 132-140, 233-254, Table 4 combine the previously received codewords and the newly received retransmitted codewords to improve the log likelihood ratio of the retransmission of the MPDUs of the AMPDU).

For claim 2, Wang discloses the set of codewords is used for performing chase combining in a packet comprising a MAC header with a CRC encoded independently from the codewords (paragraphs 4-5, 76-79, 99-102, 132-140, 233-254, Table 4 CRC encoded independently from the codewords).
For claim 3, Wang discloses the codewords associated with the MPDUs and the retransmitted set of codewords comprise LDCP codewords (paragraph 133 low density parity check code), and the wireless network is a WiFi network (paragraph 133 WiFi).
For claim 5, Wang discloses retransmitting the set of codewords comprises retransmitting a minimum set of codewords that contain the failed MPDUs (paragraphs 4-5, 136-140, 233-254, Table 4).
For claim 6, Wang discloses the acknowledgement is a block acknowledgment (BA) (paragraph 199 block ack), and further comprising identifying the minimum set of codewords required to be retransmitted based on an index of the BA (paragraphs 4-5, 136-140, 233-254).
For claim 7, Wang discloses the MPDUs are segmented and each codeword is associated with a respective single MPDU (paragraphs 4-5, 136-140, 233-254).
For claim 15, Wang discloses  the transmitter is operable to retransmit codewords to the receiver in a packet comprising a MAC header with a CRC encoded independently from the CRCs associated with the codewords (paragraphs 4-5, 76-79, 99-102, 132-140, 233-254, Table 4 CRC encoded independently from the codewords), the failed codeword and retransmitted codewords comprise LDCP codewords (paragraph 133 low density parity check code), and the wireless network is a WiFi network (paragraph 133 WiFi).
For claim 16, Wang discloses the transmitting a wireless packet comprising an AMPDU comprises using a first spatial stream (paragraphs 4-5, 76-79, 99-102, 132-140, 233-254, Table 4 first transmission), and the failed codewords are retransmitted using a second spatial stream (paragraphs 4-5, 76-79, 99-102, 132-140, 233-254, Table 4 retransmission is a different spatial stream). 
For claim 17, Wang discloses wherein the AMPDU is transmitted by the transmitter using a first set of frequency segments (paragraphs 4-5, 33, 53, 99, 133-140, 233-254, Table 4 LDPC, frequency modulated and both are transmitted using a set of frequency segments, frequency offset, FDMA), and the failed codewords are transmitted by the transmitter using a second set of frequency segments (paragraphs 4-5, 33, 53, 99, 133-140, 233-254, Table 4 LDPC, frequency modulated and both are transmitted using a set of frequency segments, frequency offset, FDMA).
For claim 20, Wang discloses the transmitter is operable to retransmit the failed codewords to the receiver using an enacted retransmission packet comprising a PHY header (paragraph 247 PHY header), and the PHY header comprises a SIG field (paragraph 247 SIG field is used to show retransmission type).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tian et al (US 2020/0052832).
For claim 4, Wang discloses the transmitting a wireless packet comprising an AMPDU comprises using a first spatial stream (paragraphs 4-5, 76-79, 99-102, 132-140, 233-254, Table 4 first transmission), wherein the transmitting the set of codewords comprises using a second spatial stream (paragraphs 4-5, 76-79, 99-102, 132-140, 233-254, Table 4 retransmission is a different spatial stream), wherein the transmitting a wireless packet comprising an AMPDU comprises using a first beamforming technique (paragraphs 4-5, 76-79, 99-102, 132-140, 233-254, Table 4 LDPC mapping). However, Wang does not explicitly disclose transmitting the set of codewords comprises using a second beamforming technique. 
However, Tian discloses the transmitting a wireless packet comprising an AMPDU comprises using a first beamforming technique (paragraph 100 LDPC mapping) and the retransmitting the set of codewords comprises using a second beamforming technique (paragraph 100 to improve diversity in transmission, changing the LDPC or interleaving is used).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Wang to retransmit the set of codewords comprises using a second beamforming technique taught by Tian.  The rationale to combine would be to use a known technique in a similar device, to improve transmission diversity, to reduce interference, to increase through-put, and design choice.
For claim 19, Tian discloses the AMPDU is transmitted by the transmitter using a first tone interleaver, and the minimum set of codewords is transmitted by the transmitter using a second tone interleaver (paragraph 100 different LDPC tones or interleaving).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Wang for the AMPDU to be transmitted by the transmitter using a first tone interleaver, and the minimum set of codewords is transmitted by the transmitter using a second tone interleaver taught by Tian.  The rationale to combine would be to use a known technique in a similar device, to improve transmission diversity, to reduce interference, to increase through-put, and design choice.
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Wang or, in the alternative, under 35 U.S.C. 103 as obvious over Wang in view of Tian.
For claim 18, Wang discloses the AMPDU is transmitted by the transmitter using a first transmit quadrature amplitude modulation (QAM) mapping (paragraphs 4-5, 33, 53, 99, 133-140, 180-190, 215-225, 233-254, Table 4 QAM modulation is used) and the minimum set of codewords is transmitted by the transmitter using a second QAM mapping (paragraphs 4-5, 33, 53, 99, 133-140, 180-190, 215-225, 233-254, Table 4 QAM modulation is used).
Or, in the alternative, 
Tian discloses the AMPDU is transmitted by the transmitter using a first transmit quadrature amplitude modulation (QAM) mapping (paragraphs 90-100, 120-130, 225-240, 250-255) and the minimum set of codewords is transmitted by the transmitter using a second QAM mapping (paragraphs 90-100, 120-130, 225-240, 250-255).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Wang to the AMPDU is transmitted by the transmitter using a first transmit quadrature amplitude modulation (QAM) mapping and the minimum set of codewords is transmitted by the transmitter using a second QAM mapping taught by Tian.  The rationale to combine would be to use a known technique in a similar device, to improve transmission diversity, to reduce interference, to increase through-put, and design choice.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 8-13 appear to be allowable over the closest prior art of record, Wang, in view of the parent application history, Wang, if a terminal disclaimer were filed to overcome the Double Patenting rejections of those claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhang et al (US 2020/0107325); Jalloul et al (US 2019/0149362) discloses LLRs used for A-MPDUs; Tujkovic et al (US 2017/0195912) discloses log likelihood ratio processing with transmission diversity; Mohammed et al (US 2018/0063849) discloses using a second set of symbols to generate LLR for decoding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678.  The examiner can normally be reached on 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463